FILED
                           NOT FOR PUBLICATION
                                                                           FEB 19 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FRANCINE MCDERMOTT,                              No. 13-56987

              Plaintiff - Appellant,             D.C. No. 5:12-cv-01112-VAP-OP

 v.
                                                 MEMORANDUM*
PALO VERDE UNIFIED SCHOOL
DISTRICT,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                      Argued and Submitted February 3, 2016
                               Pasadena, California

Before: CALLAHAN and N.R. SMITH, Circuit Judges and RAKOFF,** Senior
District Judge.

      Plaintiff Francine McDermott appeals the decision by the district court to

dismiss her complaint without prejudice for failure to prosecute pursuant to Fed. R.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
Civ. P. 41(b), as well as to deny her motion for reconsideration. We review a

district court’s dismissal of an action for failure to prosecute pursuant to Fed. R.

Civ. P. 41(b) for abuse of discretion. See Al-Torki v. Kaempen, 78 F.3d 1381, 1384

(9th Cir. 1996). Similarly, we review a district court’s denial of a motion for

reconsideration for abuse of discretion. See Fireman’s Fund Ins. Cos. v. Alaskan

Pride P’ship, 106 F.3d 1465, 1471 (9th Cir. 1997).

       Although the district court dismissed the complaint without prejudice, we

have previously applied to the review of such a dismissal the same five factors that

we employ to assess dismissals for failure to prosecute with prejudice. See Ash v.

Cvetkov, 739 F.2d 493, 496-97 (9th Cir. 1984). Significantly, however, “dismissal

without prejudice is a more easily justified sanction for failure to prosecute. A

relatively brief period of delay is sufficient to justify the district court’s sending a

litigant to the back of the line.” Ash, 739 F.2d at 497.

       In this case, the district court did not abuse its discretion in finding that the

balance of five factors weighed against Plaintiff. The district court’s need to

manage its docket and the public interest in expeditious resolution of litigation

favor dismissal, since Plaintiff had interfered with the district court’s ability to

manage its trial calendar, and a further delay of the trial would thwart the public

interest in the prompt resolution of cases. As to the risk of prejudice to Defendants,


                                            2
though Defendants had also sought continuances and may have been responsible

for some delay, Defendants were plainly prejudiced by Plaintiff’s failure to submit

pretrial filings in a timely manner. Additionally, while the policy favoring

disposition of cases on their merits generally cuts against dismissal, see Wanderer

v. Johnston, 910 F.2d 652, 656 (9th Cir. 1990), it does so far less strongly when the

relevant dismissal is without prejudice, which, by definition, permits a re-filing

within the applicable statute-of-limitations period (which neither party contends

had run at the time of dismissal).

      As to the availability of less drastic sanctions, the district court considered

monetary sanctions but expressed concern that they would be ineffective in

inducing compliance with deadlines, given the parties’ history. See Malone v. U.S.

Postal Serv., 833 F.2d 128, 132 (9th Cir. 1987). Moreover, a dismissal without

prejudice is one of the lightest sanctions available.

      In sum, the district court did not abuse its discretion in determining that the

complaint should be dismissed without prejudice for failure to prosecute.

Moreover, the district court did not abuse its discretion in denying Plaintiff’s




                                           3
motion for reconsideration. Therefore, we affirm the district court’s dismissal

without prejudice and denial of the motion for reconsideration.1

      AFFIRMED.




      1
        We also deny Plaintiff’s request, filed on July 28, 2014, for this court to
take judicial notice of certain materials, including emails between Plaintiff’s
attorney and defense counsel, dockets of other cases in which defense counsel were
involved, and statistical information about case management in the federal judicial
system. These documents do not meet the applicable standard for judicial notice.
We note, however, that taking judicial notice of these materials would not in any
case affect the outcome of this appeal.

                                          4